Exhibit 10(iii)(A)(85)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below an award (the “Award”)
of Restricted Stock Units (“RSUs”), payable in cash, based on the value of the
corresponding number of shares of the Company’s common stock (the “Shares”)on
the vesting date. The terms and conditions of the Award are set forth in this
Award Agreement (the “Agreement”) and The Interpublic Group of Companies, Inc.
2009 Performance Incentive Plan (the “Plan”), which is attached hereto as
Exhibit A.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Date of Award

 

  Participant’s Name

Number of RSUs

 

Vesting of RSUs    Subject to the (i) provisions of the Plan and (ii)
Participant’s execution of the non-solicitation and non-service agreement that
is attached hereto as Exhibit B, the scheduled vesting date for the RSUs is the
third anniversary of the Date of Award set forth above. Payment Date    Subject
to the vesting conditions set forth herein and the terms of the Plan, the
payment date shall occur during the calendar year prescribed by Section 6(f) of
the Plan no later than the last day of the “applicable 2 1/2 month period” as
defined in Treas. Reg. Section 1.409A-1(b)(4)(i)(A).

The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control.

Please (i) review the rest of this Agreement, the Plan document and the
non-solicitation and non-service agreement attached hereto as Exhibit B, and
(ii) execute this Agreement and Exhibit B by checking the box below.

By checking the box below, you are effectively executing and agree to be bound
by the terms and conditions of (i) this Agreement (including the terms under
“Forfeiture of Award”) and (ii) the non-solicitation and non-service agreement
attached hereto as Exhibit B.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

Fabrizio Alcobe-Fierro

Senior Vice President, Global Compensation

I have read this Agreement, the Plan, and Exhibit B and I understand and agree
to their terms and conditions.

 

 

Participant’s Signature,

to be provided electronically



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE

PLAN RESTRICTED STOCK UNIT AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Amount of RSU Payment    Payment of vested RSUs shall be made in cash at the
time set forth in the cover page. The amount of the payment (before withholding)
shall be equal to the fair market value of one Share multiplied by the number of
the Participant’s RSUs. For purposes of the preceding sentence, the fair market
value of one Share shall be the average of the high and low sales price of a
Share on the vesting date (or last trading day preceding the vesting date if the
vesting date falls on a day that the market is closed). Tax Withholding    As
set forth in the Plan, the Company may be required to withhold income and
employment taxes with respect to this Award. In any event, the Participant
remains responsible at all times for paying any income and employment taxes with
respect to this Award. If the Participant relocates to another country, the
Participant is responsible for notifying the Company of such relocation and is
responsible for compliance with all applicable tax requirements. Neither the
Company nor any of its affiliates are responsible for any liability or penalty
relating to taxes (including excise taxes) on compensation (including imputed
compensation) or other income attributed to the Participant (or a Beneficiary)
pursuant to this Agreement, whether as a result of the Participant failing to
make timely payments of tax or otherwise. Forfeiture of Award    Before
accepting this Award, the Participant must disclose to the Company in writing
all grants to the Participant of options, shares and other equity rights with
respect to any Subsidiary of the Company (“Subsidiary Grants”) that are still
outstanding. Failure to disclose in writing the existence of any such
outstanding Subsidiary Grants shall result in immediate cancellation and
forfeiture of the Award set forth in this Agreement, unless the Compensation
Committee determines in its sole discretion that such failure was reasonable
under the circumstances. Interpretation and Construction    This Agreement and
the Plan shall be construed and interpreted by the Committee, in its sole
discretion. Any interpretation or other determination by the Committee
(including, but not limited to, correction of any defect or omission and
reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive. Entire Understanding    This Agreement, the terms of the
Plan and the non-solicitation and non-service agreement attached hereto as
Exhibit B constitute the entire understanding between the Participant and the
Company and its Affiliates regarding this Award. Any prior agreements,
commitments, or negotiations concerning this Award are superseded.

 

-2-